      Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 1 of 41



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

JAMES GUNTER,                                       §
                                                    §
        Plaintiff,                                  §
                                                    §
vs.                                                 § CIVIL ACTION NO. 4:19-CV-2789
                                                    §
ZEAMARINE CARRIER GmbH                              §
                                                    §
        Defendant.                                  §


                                                INDEX

        A-1.   Plaintiff’s Original Petition.

        A-2.   Return of Service on Zeamarine USA

        A-3.   Plaintiff’s First Amended Petition

        A-4.   Plaintiff’s Request for Citation on Zeamarine Carrier GmbH

        A-5.   Plaintiff’s First Written Discovery

        A-6.   State Docket Sheet




                                           EXHIBIT A
    Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 2 of 41                              6/10/2019 5 :18 PM
                                                                             Marilyn Burgess - District Clerk Harris County
                                                                                                  Envelope No . 34256578
                              2019-39926 / Court: 113                                                     By : Nancy Torres
                                                                                                 Filed: 6/10/2019 5 :18 PM
                                      CAUSE NO.


James Gunter,                                      §     IN THE DISTRICT COURT OF
                                                   §
          Plaintiff \                              §
                                                   §     HARRIS COUNTY, TEXAS
               V.                                  §




                                                                                 k
                                                   §




                                                                              ler
Zeamarine USA,                                     §




                                                                           tC
                                                   §
          Defendant .                              §             JUDICIAL DISTRICT




                                                                       ric
                                                                    ist
                                      Plaintiffs Original Petition




                                                                 sD
          Plaintiff James Gunter brings this action complaining of Defendant Zeamarine USA




                                                                 es
(“Defendant” ), and would respectfully show the Court that :



                                                            rg
                                                   I.
                                                         Bu
                                                        n
                                             Jurisdiction
                                                  ily


                    Plaintiff brings negligence claims against Defendant pursuant to the Saving to
                                               ar


          1.
                                            M




Suitors clause. This case is governed by the general maritime law and/or 33 U. S . C . § 905(b).
                                         of
                                       e




Alternatively, this case is governed by Texas law.
                                   ffic




                                                  II.
                                O




                                                Venue
                              y
                           op




          2.        Venue is proper pursuant to Texas Civil Practice and Remedies Code, Section
                        C
                       ial




15.002.
                    fic




                                                  III.
               of
          Un




                                           Discovery     Level

          3.        Discovery in this matter may be conducted under Level 2 of the Texas Rules of

Civil Procedure.


                                                   1




                                            Exhibit A-1
    Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 3 of 41



                                                    IV.

                                                Parties

         4.    Plaintiff is a resident of Texas .

         5.    Defendant Zeamarine USA is a limited liability company with its principal place of




                                                                                   k
business in Harris County, Texas . Defendant is a citizen of Texas. Defendant may be served




                                                                                ler
                                                                             tC
through its registered agent, William K . Terrill, 55 Waugh Drive, Suite 300, Houston, Texas




                                                                         ric
77007.




                                                                      ist
                                                    V.




                                                                   sD
                                        Nature of the Action




                                                              es
                                                          rg
         6.    This lawsuit is necessary as a result of personal injuries that Plaintiff received on
                                                          Bu
or about May 3, 2019. Plaintiff was working for Gulf Stream Marine in or around Port Comfort,
                                                         n
                                                    ily

Texas when Defendant’ s crane operator improperly moved the crane from Defendant’ s ZEA
                                               ar



Bremen vessel while Plaintiff was changing out rigging, causing Plaintiff to fall . The vessel was
                                           M
                                        of




owned, operated, and/or maintained by Defendant . As a result of Defendant’s negligence, Plaintiff
                                     e




broke his leg, has undergone surgery, injured his shoulder, and injured other parts of his body .
                                 ffic
                             O




         7.    Defendant was negligent, negligent per se , and grossly negligent for the following
                           y
                        op




reasons:
                    C




               a.      failure to operate its equipment safely;
                 ial




               b.      failure to perform its operations safely;
              fic
              of




               c.      failure to properly supervise its crew;
         Un




               d.      failure to exercise due care;

               e.      failure to properly train its employees;

               f.      failure to provide adequate safety equipment;

               g-      failure to follow safe work practices;
                                                     2
     Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 4 of 41



               h.      failure to provide a safe work place;

               l.      failure to adequately warn about safety hazards that Defendants knew or
                       should have known about;

               J-      failure to remedy safety hazards that Defendants knew or should have
                       known about;




                                                                                 k
               k.      violating any duties that may be owed pursuant 33 U. S . C . § 905(b)




                                                                              ler
                                                                           tC
               1.      vicariously liable for their employees’ and/or agents’ negligence;




                                                                       ric
               m.      violating applicable Coast Guard, OSHA, and/or BSEE regulations; and




                                                                    ist
               n.      other acts deemed negligent.




                                                                 sD
       8.      As a result of said occurrences, Plaintiff sustained severe injuries to his body, which




                                                               es
resulted in physical pain, mental anguish, and other medical problems. Plaintiff has sustained


                                                            rg
                                                        Bu
severe pain, physical impairment, discomfort, mental anguish, and distress. In all reasonable
                                                        n
probability, Plaintiffs physical pain, physical impairment and mental anguish will continue
                                                 ily
                                              ar


indefinitely . Plaintiff has also suffered a loss of earnings in the past, as well as a loss of future
                                          M




earning capacity . Plaintiff has incurred and will incur pharmaceutical and medical expenses in
                                          of
                                      e




connection with his injuries .
                                  ffic




       9.      Pursuant to Rule 47, Plaintiff seeks monetary relief within the jurisdictional limits
                           y     O




of this Court and over $1, 000,000.00 .
                        op
                     C
                 ial




                                                 VI.
              fic




                                             Jury   Trial
              of
        Un




       10 .    Plaintiff hereby requests a trial by jury on all claims .




                                                    3
    Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 5 of 41



                                                VII.

                                              Prayer

       Plaintiff prays that this citation issue and be served upon Defendants in a form and manner

prescribed by law, requiring that the Defendants appear and answer, and that upon final hearing,




                                                                                k
Plaintiff has judgment against Defendants, both jointly and severally, in a total sum in excess of




                                                                             ler
                                                                          tC
the minimum jurisdictional limits of this Court, plus pre-judgment and post-judgment interests, all




                                                                      ric
costs of Court, attorneys’ fees, punitive damages, and all such other and further relief, to which he




                                                                   ist
may show himself justly entitled . Plaintiff seeks monetary relief over $1,000,000 .




                                                                sD
                                              Respectfully submitted,




                                                            es
                                                         rg
                                              ARNOLD & ITKIN LLP
                                                       Bu
                                               s/ Jason A. Itkin
                                                      n
                                              Jason A. Itkin
                                                ily

                                              State Bar No. 24032461
                                              Cory D. Itkin
                                             ar



                                              State Bar No. 24050808
                                          M




                                              Ryan MacLeod
                                       of




                                              State Bar No. 24068346
                                    e




                                              Jacob M. Karam
                                              State Bar No. 24105653
                                ffic




                                              6009 Memorial Drive
                             O




                                              Houston, Texas 77007
                                              Telephone: (713) 222-3800
                           y
                        op




                                              Facsimile: (713) 222-3850
                                              e-service@amolditkin . com
                    C




                                              jitkin@arnolditkin . com
                 ial




                                              citkin@arnolditkin . com
                                              rmacleod@arnolditkin . com
              fic




                                              jkaram@amolditkin . com
           of
       Un




                                              ATTORNEYS FOR PLAINTIFF




                                                  4
Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 6 of 41              7/1/2019 2:06 PM
                                                        Marilyn Burgess - District Clerk Harris County
                                                                             Envelope No. 34802976
                                                                                   By: Devanshi Patel
                                                                             Filed: 7/1/2019 2:06 PM




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                           es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
          ial
       fic
     of
  Un




                             Exhibit A-2
Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 7 of 41




                                                             k
                                                          ler
                                                       tC
                                                   ric
                                                ist
                                             sD
                                          es
                                        rg
                                     Bu
                                   n
                                 ily
                               ar
                            M
                          of
                        e
                     ffic
                 yO
              op
            C
         ial
       fic
    of
  Un
    Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 8 of 41                          7/22/2019 11:50 AM
                                                                          Marilyn Burgess - District Clerk Harris County
                                                                                               Envelope No. 35310169
                                                                                                   By: Chandra Lawson
                                                                                            Filed: 7/22/2019 11:50 AM
                                    CAUSE NO. 2019-39926

James Gunter,                                   §     IN THE DISTRICT COURT OF
                                                §
       Plaintiff,                               §
                                                §     HARRIS COUNTY, TEXAS
            v.                                  §
                                                §




                                                                             k
Zeamarine USA,                                  §




                                                                          ler
                                                §




                                                                       tC
       Defendant.                               §     113th JUDICIAL DISTRICT




                                                                   ric
                               Plaintiff’s First Amended Petition




                                                                ist
       Plaintiff James Gunter brings this action complaining of Defendant Zeamarine Carrier




                                                             sD
GmbH (“Defendant”), and would respectfully show the Court that:




                                                          es
                                                         rg
                                                I.

                                          Jurisdiction
                                                      Bu
                                                     n
                                               ily

       1.        Plaintiff brings negligence claims against Defendant pursuant to the Saving to
                                            ar



Suitors clause. This case is governed by the general maritime law and/or 33 U.S.C. § 905(b).
                                         M
                                      of




Alternatively, this case is governed by Texas law.
                                    e




                                               II.
                                ffic
                             O




                                             Venue
                           y
                        op




       2.        Venue is proper pursuant to Texas Civil Practice and Remedies Code, Section
                     C




15.002.
                    ial




                                               III.
                 fic
            of




                                        Discovery Level
          Un




       3.        Discovery in this matter may be conducted under Level 2 of the Texas Rules of

Civil Procedure.




                                                1




                                         Exhibit A-3
    Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 9 of 41



                                                   IV.

                                               Parties

       4.      Plaintiff is a resident of Texas.

       5.      Defendant Zeamarine Carrier GmbH is a limited liability company with its




                                                                                   k
principal place of business in Harris County, Texas. Defendant is a citizen of Texas. Defendant




                                                                                ler
                                                                             tC
may be served by and through its counsel of record, Kelly Hartmann, 1301 McKinney Street, Suite




                                                                         ric
1400, Houston, Texas 77010, KHartmann@gallowaylawfirm.com.




                                                                      ist
                                                   V.




                                                                   sD
                                       Nature of the Action




                                                             es
                                                          rg
       6.      This lawsuit is necessary as a result of personal injuries that Plaintiff received on
                                                         Bu
or about May 3, 2019. Plaintiff was working for Gulf Stream Marine in or around Port Comfort,
                                                        n
                                                   ily

Texas when Defendant’s crane operator improperly moved the crane from Defendant’s ZEA
                                              ar



Bremen vessel while Plaintiff was changing out rigging, causing Plaintiff to fall. The vessel was
                                          M
                                       of




owned, operated, and/or maintained by Defendant. As a result of Defendant’s negligence, Plaintiff
                                    e




broke his leg, has undergone surgery, injured his shoulder, and injured other parts of his body.
                                ffic
                             O




       7.      Defendant was negligent, negligent per se, and grossly negligent for the following
                          y
                       op




reasons:
                     C




               a.      failure to operate its equipment safely;
                    ial




               b.      failure to perform its operations safely;
              fic
         of




               c.      failure to properly supervise its crew;
       Un




               d.      failure to exercise due care;

               e.      failure to properly train its employees;

               f.      failure to provide adequate safety equipment;

               g.      failure to follow safe work practices;
                                                    2
    Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 10 of 41



               h.      failure to provide a safe work place;

               i.      failure to adequately warn about safety hazards that Defendants knew or
                       should have known about;

               j.      failure to remedy safety hazards that Defendants knew or should have
                       known about;




                                                                                k
               k.      violating any duties that may be owed pursuant 33 U.S.C. § 905(b)




                                                                             ler
                       vicariously liable for their employees’ and/or agents’ negligence;




                                                                          tC
               l.




                                                                      ric
               m.      violating applicable Coast Guard, OSHA, and/or BSEE regulations; and




                                                                   ist
               n.      other acts deemed negligent.




                                                                sD
       8.      As a result of said occurrences, Plaintiff sustained severe injuries to his body, which




                                                               es
resulted in physical pain, mental anguish, and other medical problems. Plaintiff has sustained


                                                          rg
                                                       Bu
severe pain, physical impairment, discomfort, mental anguish, and distress. In all reasonable
                                                      n
probability, Plaintiff’s physical pain, physical impairment and mental anguish will continue
                                                ily
                                             ar


indefinitely. Plaintiff has also suffered a loss of earnings in the past, as well as a loss of future
                                          M




earning capacity. Plaintiff has incurred and will incur pharmaceutical and medical expenses in
                                        of
                                    e




connection with his injuries.
                                ffic




       9.      Pursuant to Rule 47, Plaintiff seeks monetary relief within the jurisdictional limits
                           y O




of this Court and over $1,000,000.00.
                        op




                                                 VI.
                     C
                    ial




                                             Jury Trial
              fic




       10.     Plaintiff hereby requests a trial by jury on all claims.
         of
       Un




                                                VII.

                                               Prayer

       Plaintiff prays that this citation issue and be served upon Defendants in a form and manner

prescribed by law, requiring that the Defendants appear and answer, and that upon final hearing,
                                                  3
    Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 11 of 41



Plaintiff has judgment against Defendants, both jointly and severally, in a total sum in excess of

the minimum jurisdictional limits of this Court, plus pre-judgment and post-judgment interests, all

costs of Court, attorneys’ fees, punitive damages, and all such other and further relief, to which he

may show himself justly entitled. Plaintiff seeks monetary relief over $1,000,000.




                                                                                k
                                              Respectfully submitted,




                                                                             ler
                                                                          tC
                                              ARNOLD & ITKIN LLP




                                                                      ric
                                              /s/ Jason A. Itkin




                                                                   ist
                                              Jason A. Itkin
                                              State Bar No. 24032461




                                                                sD
                                              Cory D. Itkin
                                              State Bar No. 24050808




                                                            es
                                              Ryan MacLeod



                                                         rg
                                              State Bar No. 24068346
                                                      Bu
                                              Jacob M. Karam
                                              State Bar No. 24105653
                                                     n
                                              6009 Memorial Drive
                                                ily

                                              Houston, Texas 77007
                                              Telephone: (713) 222-3800
                                             ar



                                              Facsimile: (713) 222-3850
                                          M




                                              e-service@arnolditkin.com
                                       of




                                              jitkin@arnolditkin.com
                                    e




                                              citkin@arnolditkin.com
                                              rmacleod@arnolditkin.com
                                ffic




                                              jkaram@arnolditkin.com
                             O




                                              ATTORNEYS FOR PLAINTIFF
                           y
                        op




                                CERTIFICATE OF SERVICE
                    C
                 ial




       I certify that on July 22, 2019, a copy of the foregoing was served upon all counsel of
record in compliance with Texas Rules of Civil Procedure.
              fic
         of




                                                  /s/ Ryan S. MacLeod
       Un




                                                  Ryan S. MacLeod




                                                 4
                                                                                                     7/22/201911:50:49AM
            Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD MarilynBurgess-DistrictClerk
                                                                       Page 12 of 41
                         Marilyn Burgess                                                             HarrisCounty
                                                                                                     EnvelopeNo:35310169
                                                                                                     By:LAWSON,CHANDRAK
                                                                                                     Filed:7/22/201911:50:49AM
                         HARRIS COUNTY DISTRICT CLERK
                         201 Caroline | P.O. Box 4651 | Houston, Texas 77210-4651 | 832-927-5800 | www.hcdistrictclerk.com


                                              Request for Issuance of Service
             2019-39926
CASE NUMBER: _______________________________                                113th Judicial District
                                                         CURRENT COURT: ___________________________________________

                                   Plaintiff's First Amended Petition
Name(s) of Documents to be served: _____________________________________________________________________________________

           July 22, 2019
FILE DATE: ______________________ Month/Day/Year




                                                                                                   k
SERVICE TO BE ISSUED ON (Please List Exactly As The Name Appears In The Pleading To Be




                                                                                                ler
Served):




                                                                                             tC
                  Zeamarine Carrier GmbH
Issue Service to: __________________________________________________________________________




                                                                                         ric
                    1301 McKinney Street, Suite 1400
Address of Service: ________________________________________________________________________




                                                                                      ist
                  , Houston, Texas 77010
City, State & Zip:__________________________________________________________________________




                                                                                   sD
Agent (if applicable) ________________________________________________________________________




                                                                              es
TYPE OF SERVICE/PROCESS TO BE ISSUED: (Check the proper Box)



                                                                           rg
     Citation         Citation by Posting               Citation by Publication                      Citations Rule 106 Service
   Citation Scire Facias
                                                                      Bu
                                                        Newspaper______________
                                                                   n
   Temporary Restraining Order                          Precept                                      Notice
                                                               ily
                                                            ar


    Protective Order
                                                       M




    Secretary of State Citation ($12.00)                Capias (not an E-Issuance)                    Attachment
                                                    of




    Certiorari                                          Highway Commission ($12.00)
                                                 e




    Commissioner of Insurance ($12.00)                 Hague Convention ($16.00)                      Garnishment
                                            ffic




    Habeas Corpus                                     Injunction                                      Sequestration
                                        O




    Subpoena
                                    y
                                 op




   Other (Please Describe) ___________________________________
                             C




(See additional Forms for Post Judgment Service)
                          ial




   SERVICE BY (check one):
                       fic




   ATTORNEY PICK-UP (phone) __________________                E-Issuance by District Clerk
   MAIL to attorney at: ___________________                  (No Service Copy Fees Charged)
                    of




   CONSTABLE                                Note: The email registered with EfileTexas.gov must be
                Un




   CERTIFIED MAIL by District Clerk         used to retrieve the E-Issuance Service Documents.
                                            Visit www.hcdistrictclerk.com for more instructions.

    CIVIL PROCESS SERVER - Authorized Person to Pick-up: ________________                                    Phone: __________

     OTHER, explain ______________________________________________________________________

                                                       Jason A. Itkin
Issuance of Service Requested By: Attorney/Party Name: ___________________Bar         24032461
                                                                              # or ID ___________
                6009 Memorial Drive, Houston, TX 77007
Mailing Address:______________________________________
             713-222-3800
Phone Number:__________________________________________
                                       Exhibit A-4
                                                                         6/10/2019 5:18:46 PM
   Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Marilyn
                                                              Page 13   of 41- District Clerk
                                                                     Burgess
                                                                         Harris County
                                                                         Envelope No: 34256578
                          2019-39926 / Court: 113                        By: TORRES , NANCY
                                                                         Filed: 6/10/2019 5:18:46 PM
                                CAUSE NO.

James Gunter,                                 §   IN THE DISTRICT COURT OF
                                              §
       Plaintiff ,                            §
                                              §   HARRIS COUNTY, TEXAS
            v.                                §




                                                                           k
                                              §




                                                                        ler
Zeamarine USA,                                §




                                                                     tC
                                              §
       Defendant .                            §             JUDICIAL DISTRICT




                                                                 ric
                                                              ist
Plaintiffs First Set of Interrogatories, Requests for Production, Requests for




                                                           sD
              Admissions, and Requests for Disclosures to Defendant




                                                        es
TO:    Defendant Zeamarine USA, through its registered agent, William K Terrill, 55 Waugh
       Drive, Suite 300, Houston, Texas 77007 .


                                                      rg
                                                  Bu
       Pursuant to the Texas Rules of Civil Procedure, Plaintiff(s) requests that Defendants
                                                  n
respond to Plaintiff s interrogatories and produce for inspection and copying the documents
                                             ily
                                          ar



and tangible things requested herein . Defendants shall file written responses to this request
                                       M
                                    of




within fifty (50) days after the date of service. Defendants shall provide the requested
                                  e




documents for inspection and copying at the law offices of Arnold & Itkin LLP, 6009
                              ffic
                           O




Memorial Drive, Houston, Texas 77007 .
                         y
                      op
                     C
                    ial
                 fic
           of
       Un




                                       Exhibit A-5
Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 14 of 41



                                           I.

                      DEFINITIONS AND INSTRUCTIONS

1 . Under the Texas Rules of Civil Procedure, you are under a duty to amend a prior answer
    to an interrogatory if it obtains obtain information upon the basis of which :




                                                                         k
       a. You know that the answer was incorrect when made; or




                                                                      ler
                                                                   tC
       b . You know that the answer, though correct when made, is no longer true
           and the circumstances are such that a failure to amend the answer is in




                                                               ric
           substance a knowing concealment.




                                                            ist
2. The terms “you, 55 U your,55 U yours”, “Defendant” or “Defendants” shall mean, unless




                                                         sD
   otherwise specified in a particular request, the Defendants named in this lawsuit and/or
   any agent, representative, employee, your insurance providers, their agents, their




                                                     es
   employees, your attorneys, your accountants, your investigators, or any individual


                                                   rg
   and/or entity action on your behalf .
                                                Bu
3 . The terms “document” or “documents” shall mean all documents and tangible things,
                                                n
    in the broadest sense allowed under the Texas Rules of Civil Procedure, and include,
                                          ily

    but are not limited to, information contained in computer storage and other electronic
                                       ar


    information retrieval systems, drafts, originals and nonconforming copies which
                                    M




    contain deletions, insertions, handwritten notes or comments, however produced or
    reproduced, or to any other tangible permanent record, and without limitation, shall
                                 of




    include, among other things, accident reports, medical reports, work safety logs,
                               e




    employment records, all marketing material, bids, letters, correspondence, records of
                           ffic




    discussions, conferences, memoranda, notes, telegrams, summaries, telephone logs and
    records, teletypes, bank checks, bank deposits and withdrawal slips, bank credit and
                        O




    debit memoranda, records, telexes, private wire messages, communications, calendars,
                      y




    diaries, appointment books, agenda of meetings, conversations, schedules, reports,
                   op




    studies, appraisals, analyses, lists, surveys, budgets, financial statements, financial
                C




    projections, financial calculations, financial audits, contracts, agreements or proposed
             ial




    agreements, confidentiality agreements, periodicals, charts, graphs, interviews,
    speeches, transcripts, depositions, press releases, brochures, books of account,
          fic




    affidavits, communications with government bodies, invoices, notes and minutes of
       of




    meetings of Boards of Directors, audit committees, financial committees and executive
   Un




    committees, interoffice communications, results of investigations, working papers,
    newspaper or magazine articles, records of payments, releases, receipts, computer
    programs and printouts, maps, blue prints, liftings, tax returns, vouchers, subpoenas,
    papers similar to any of the foregoing and other writings of every kind and descriptions
    (whether or not actually used) in your possession, custody or control; and other records
    of voice recordings, film, tapes, and other data compilations from which information
    can be obtained whether these are resident on paper or other media such as magnetic,
    electronic, or optical .
                                           2
Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 15 of 41




4 . You are to produce all documents that are in the possession, control or custody of you
    or in the possession, control or custody of any attorney for you . This includes, but is
    not limited to, documents in the possession, custody , control of you, your attorneys,
    agents, employees, investigators, consultants, and experts, as well as any firm,
    subsidiary , parent, affiliated, or related entity, and any other entity or business in which
    you own a controlling interest or over which you exercise control . You are required to




                                                                            k
    use reasonable diligence to locate the documents, including those that are not in your




                                                                         ler
    immediate possession . Without limiting the term “control,” a document is deemed to




                                                                      tC
    be within your control if you have ownership, possession or custody of the document,
    or the right to secure the document or copy thereof from any person or public or private




                                                                  ric
    entity having physical possession thereof .




                                                               ist
5 . With respect to hard copy or paper production, all documents responsive to this request




                                                            sD
    shall be produced in their original form .




                                                        es
6. All duplicates or copies of documents are to be provided to the extent they have



                                                      rg
   handwriting, additions, or deletions of any kind different from the original documents
   being produced .                               Bu
                                                 n
7 . Unless otherwise indicated, documents requested by this Document Request are
                                            ily

    documents referring to, relating to, or prepared during the last ten years.
                                         ar
                                      M




8. This Document Request requires you amend or supplement your production of
   documents called for by this Document Request .
                                   of
                                e




9. In the event that any document requested has been lost or destroyed, you shall identify
                            ffic




   such document and, in addition, specify (a) the date of its loss or destruction; ( b) the
   reason for its destruction; (c) the person authorizing its destruction; and (d) the
                         O




   custodian of the document immediately preceding its loss or destruction .
                       y
                    op




10 . Plaintiff(s) requests that you provide a privilege log containing the descriptions
                 C




     specified in Rules for each document not produced because of a claim of privilege.
             ial




     Such descriptions shall specify in writing with respect to each purportedly privileged
     document, its author(s), recipient(s), nature (e. g. memorandum, letter), date, subject
          fic




     matter, the nature of the claimed privilege and all facts you rely on to support the claim
       of




     of privilege . Plaintiff(s) requests that you provide such descriptions within fifteen days
   Un




     after service of your response, or responses, to these documents requests.

11 . If you object to any part of a document request, you shall produce all documents, or
     any portions thereof, covered by the request to which you do not object .

12. Responsive Electronically Stored Information (“ESI”) shall be produced in native form;
    that is, in the form in which the information and/or documents were customarily

                                             3
Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 16 of 41



   created, used, and stored by the native application employed by you in the ordinary
   course of business.

         a. If it is infeasible or unduly burdensome to produce an item of responsive ESI in
            its native form, You may produce in a near -native form; that is, in a form in
            which the item can be imported into the native application without a material
            loss of content, structure or functionality as compared to the native form . Static




                                                                           k
            image production formats serve as near -native alternatives only for documents




                                                                        ler
            which are natively static images (i . e., photographs and scans).




                                                                     tC
         b . The table below supplies examples of native or near- native forms in which




                                                                 ric
             specific types of ESI should be produced :




                                                              ist
            s o i RC i : I :SI                    NATIVK l O k M ( S ) SOI OUT




                                                           sD
Microsoft Word documents                  DOC, DOCX




                                                        es
Microsoft Excel Spreadsheets              XLS, XLSX



                                                     rg
Microsoft PowerPoint Presentations        PPT, PPTX
Microsoft Access Databases
                                                 Bu
                                          MDB, ACCDB
                                                 n
WordPerfect documents                     WPD
                                            ily
                                         ar


Adobe Acrobat Documents                   PDF
                                        M




Photographs                               JPG, PDF
                                    of




E-mail                                   Messages should be produced in a form or
                                  e




                                         forms that readily support import into standard
                                 ffic




                                         e- mail client programs; that is, the form of
                                         production should adhere to the conventions
                           O




                                         set out in RFC 5322 (the internet e-mail
                        y




                                         standard) .
                     op
                  C




                                         For Microsoft Exchange or Outlook
                                         messaging, . PST format will suffice. Single
              ial




                                         message production formats like . MSG or
           fic




                                         . EML may be furnished, if source foldering
         of




                                         data is preserved and produced .
   Un




                                         For Lotus Notes mail, furnish . NSF files or
                                         convert to . PST .

                                         If your workflow requires that attachments be
                                         extracted and produced separately from
                                         transmitting messages, attachments should be
                                         produced in their native forms with

                                             4
Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 17 of 41



                                     parent/child relationships to the message and
                                     container(s) preserved and produced in a
                                     delimited text file.

     c. You need only produce reports from databases that can be generated in the
        ordinary course of business ( i . e., without specialized programming skills), and
        these shall be produced in a delimited electronic format preserving field and




                                                                      k
        record structures and names. The parties will meet and confer regarding




                                                                   ler
        programmatic database productions as necessary .




                                                                tC
     d . Individual documents requiring redaction shall (as feasible) be redacted natively




                                                            ric
         or produced in . PDF format and redacted using the Adobe Acrobat redaction




                                                         ist
         feature. Redactions shall not be accomplished in a manner that serves to
         downgrade the ability to electronically search the un -redacted portions of the




                                                      sD
         item .




                                                   es
     e. You need not produce identical documents in more than one form and shall


                                                 rg
        globally de-duplicate identical items across custodians using each document ’s
                                             Bu
        unique MD5 hash value. The content, metadata and utility of a document must
        all be considered in determining whether documents are identical, and items
                                             n
        reflecting different information shall not be deemed identical .
                                        ily
                                     ar


     f . Production should be made using appropriate electronic media of your choosing
                                  M




         provided that the production media chosen not impose an undue burden or
         expense upon Plaintiff(s) or Plaintiff(s) ’ counsel as recipients. You must,
                               of




         contemporaneously with production, supply decryption credentials and
                             e




         passwords to the receiving party for all items produced in an encrypted or
                         ffic




         password -protected form .
                      O




     g. Each document produced shall be uniquely identified by naming the item to
                    y




        correspond to a Bates identifier according to the following protocol :
                 op
             C




            l.   The first fourteen (14) characters of the filename will reflect a unique
          ial




                 alphanumeric designation identifying the party making production and
                 the case;
       fic
     of




            n . The next ten (10) characters, beginning with an underscore, will be a
  Un




                unique, consecutive numeric value assigned to the item by the producing
                party . This value shall be padded with leading zeroes as needed to
                preserve its length;

           m . The final five (5) characters are reserved to a sequence beginning with a
               dash (-) followed by a four digit number reflecting pagination of the item
               when printed to paper or converted to an image format for use in
               proceedings or when attached as exhibits to pleadings.
                                         5
Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 18 of 41




           iv. By way of example, a Microsoft Word document produced by Acme
               Corporation      in    its   native     format     might    be    named :
               ACME_VMESHSDCA_000000123 . docx. Were the document printed
               out for use in deposition, page six of the printed item must be embossed
               with the unique identifier ACME_VMESHSDCA_000000123 -0006.




                                                                       k
     h . Documents designated Confidential may, at your option :




                                                                    ler
                                                                 tC
            i . Be separately produced on electronic production media prominently
                labeled to identify the contents as confidential; or, alternatively ,




                                                             ric
                                                          ist
            ii . Each such designated document shall have appended to the file’s name
                 (immediately following its Bates identifier) the following protective




                                                       sD
                 legend : ~CONFIDENTIAL-SUBJ_TO_PROTECTIVE_ORDER IN_
                 CAUSE MDL-14-0123




                                                    es
                                                 rg
     i . You shall furnish a delimited load file supplying the metadata field values listed
                                             Bu
         below for each document produced (to the extent the values exist and as
         applicable) :
                                             n
                                        ily
                                     ar
                                  M
                               of




            BeginBates
                             e




            EndBates
                         ffic




            BeginAttach
            EndAttach
                     O




            Custodian/Source
                   y




            Source File Name
                op




            Source File Path
             C




            From/Author
            To
          ial




            CC
       fic




            BCC
     of




            Date Sent
  Un




            Time Sent
            Subject/Title
            Last Modified Date
            Last Modified Time
            DOCUMENT Type
            Redacted Flag (yes/no)
            Hidden Content/Embedded Objects Flag (yes/no)

                                         6
Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 19 of 41



               Confidential flag (yes/no)
               MD5 Hash value
               Hash De-Duplicated Instances ( by full path)

       j . Each production should include a cross-reference load file that correlates the
           various files, images, metadata field values and searchable text produced .




                                                                          k
                                                                       ler
       k . Respond to each request for production by listing the unique identifier (Bates-
           style) numbers/ranges of responsive documents produced .




                                                                    tC
       1. If any document to be produced has been lost, discarded, transferred to another




                                                                ric
          person or entity , destroyed, or otherwise disposed of, please set forth in writing :




                                                             ist
          (1) the date, name and subject matter of the document; (2) the name,




                                                          sD
          employment and title of each person who prepared, received, reviewed, or had
          possession, custody , or control of the document; (3) all persons with knowledge




                                                       es
          of the contents or any portion of the contents of the document; (4) the previous
          location of the document; (5) the date of disposal or transfer of the document;


                                                    rg
          (6) the reason for disposal or transfer of the document; and, if applicable, (7) the
                                                Bu
          manner of disposal of the document; or, if applicable, (8) the names and
                                                n
          addresses of the transferees of the document .
                                           ily

       m . It is required that all documents and/or other data compilations which might
                                        ar



           impact on the subject matter of this litigation be preserved and that any ongoing
                                    M




           process of documents destruction involving such documents cease. In those
                                  of




           instances where document destruction has already taken place, it is requested
           that the documents that would have been relevant to the following discovery
                               e




           request be identified as well as the date of destruction and the individual
                           ffic




           authorizing, ordering and/or carrying out the destruction .
                        O




       n . If you believe that a complete response to any request would require the
                      y
                   op




           disclosure of confidential health information, the disclosure of which you
           believe is prohibited by the Health Insurance Portability and Accountability Act
                C




           (HIPAA) or other law, Plaintiffs will accept responses that are redacted to
             ial




           comply with such law but that are otherwise complete. Plaintiffs expressly
          fic




           reserve the right to challenge any such redaction .
       of




       o . Your response to each Request for Production should include the unique
   Un




           identifier numbers/ranges that identify the documents responsive to that
           particular request. For instance, if, in response to Request for Production No .
           3, You are producing 50 documents, your response should identify the unique
           identifier numbers for those 50 documents.

13 . The terms “and /or”, “or”, and “and” are used inclusively, not exclusively .



                                            7
Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 20 of 41



14 . The singular includes the plural number, and vice versa. The masculine includes the
     feminine and neuter gender . The past tense includes the present tense where the clear
     meaning is not distorted by change of tense.

15 . The terms “identify” or “identity” when used herein means:

       a. With respect to a natural person all that you know or that you can determine
                                                  ,




                                                                           k
          about his or her full name or names, title, present or last known employer or job




                                                                        ler
          description, and present or last known home and business addresses.




                                                                     tC
       b . With respect to an entity or organization which is not a natural person all    ,




                                                                 ric
           that you know or that you can determine about its full name or names, dates and




                                                              ist
           places of formation, principal places of business, and business addresses.




                                                           sD
       c. With respect to documents all that you know or that you can determine about
                                          ,


          title, type of documents, date, author, addressee, recipients, any identifying




                                                       es
          numbers on such documents, substance of its contents, subject matter, present


                                                      rg
          location, present custodian, and each person who has possession, custody, or
          control over each copy of each document.    Bu
                                                  n
       d . With respect to a physical object all that you know or that you can determine
                                              ily

                                                  ,


           about its common name, identifying number(s), manufacturer and date of
                                          ar


           manufacture of the object.
                                    M




       e. With respect to an event all that you know or can determine about the date,
                                  of




                                      ,


          time, place, participants, actions taken, and results obtained .
                               e
                           ffic




16. The terms    “custodial  document”, “custodial documents”, “custodial file”, or
   “custodial        shall mean all documents maintained by your current employees and
                files”
                         O




   past employees (while they were employed) . For example, custodial documents include
                       y




   each document on and/or in an individual employee’s computer, voice mail, office
                    op




   desk, office filing cabinet or storage system, file storage maintained by that person
                C




   outside of his/her office, and any other location in which that employee keeps or kept
             ial




   documents. If you have failed to preserve or no longer have custodial documents for
   any current or past employee implicated by these Requests, please comply with
          fic




   Instruction 5 above.
       of
   Un




17 . The terms “communication ” or “communications” includes, without limitation, every
     manner or means of statement, utterance, notation, disclaimer, transfer, or exchange of
     information of any nature whatsoever, by or to whomever, whether oral, written, or
     face-to-face, by telephone, U . S. mail, personal delivery, electronic mail, computer, or
     otherwise, specifically including, without limitation, correspondence, conversations,
     dialogue, discussions, interviews, consultations, agreements, and other understandings.



                                              8
Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 21 of 41



18. The term “information” should be construed in the broadest possible sense. It is
    intended reference both facts and applicable principles. This term should not be
    construed to be limited by any method of acquisition or compilation and should,
    therefore, be construed to include oral information as well as documents.

19. The terms “person” or “persons” includes, without limitation, a natural person, firm,
    association, organization, partnership, business, trust, limited liability company ,




                                                                            k
    corporation, or public entity .




                                                                         ler
                                                                      tC
20 . The terms “entity” or “entities” includes, without limitation, any corporation,
     corporate form (such as a limited partnership, limited liability partnership, or limited




                                                                  ric
     liability company), parent company , affiliate, subsidiary , partner, member, venture,




                                                               ist
     partnership, or any other structure (or a chain of successive entities) that conducts
     business, has conducted business, or anticipates conducting business.




                                                            sD
21 . The terms “expert”, “experts”, “expert witness”, or “expert witnesses” shall mean




                                                         es
     any person or entity who may be called upon as an expert witness at trial and any person



                                                      rg
     or entity used for consultation who is not expected to be called as a witness at trial, but
                                                  Bu
     whose opinions, work product, or mental impressions have been reviewed or relied
     upon by a testifying expert.
                                                  n
                                            ily

22. The terms “concerning” or “relating to” shall mean referring to, reflecting or related
                                          ar


    in any manner, logically , factually , indirectly or directly to the matter discussed .
                                      M




23 . The terms “describe” or “describing” when used in reference to any documents or
                                   of




     tangible evidence includes, without limitation, stating the title or name, date, time,
                                 e




     author of documents, the common name, identifying number, manufacturer and date of
                             ffic




     manufacture of any object and the name and address of the person(s) having possession,
     custody, or control of such at the present time.
                       y O




24 . The terms “evidencing” shall mean constituting, reflecting, memorializing, referring
                    op




     to and/or supporting - logically, factually , indirectly or directly - the matter discussed .
                 C
             ial




25 . The term “damages” shall mean all claims for relief alleged by Plaintiffys) in the latest
   Complaint.
          fic
        of




26. The terms “accident”, “incident”, or “occurrence” shall mean, unless otherwise
   Un




    indicated, the events which give rise to this lawsuit as described in Plaintiff ’s Original
   Petition .

27 . The terms “JSA”, “JHA”, “job safety analysis”, or “job hazard analysis” include
     without limitation, all safety meeting minutes, reports, handouts, documents, or other
   related materials.



                                              9
Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 22 of 41



28. If    have any objections such as vague, overbroad, etc., please do not object.
         you
   Instead, call me and I will try to take into account your objections and specific
   concerns in hopes of working such disputes out amicably.




                                                                    k
                                                                 ler
                                                              tC
                                                          ric
                                                       ist
                                                    sD
                                                 es
                                              rg
                                            Bu
                                        n
                                      ily
                                   ar
                                M
                              of
                            e
                        ffic
                    yO
                 op
               C
              ial
           fic
         of
    Un




                                       10
       Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 23 of 41



                                                II.

                                         Interrogatories

1.       Has this Defendant been sued in its correct name? If not, state the correct name.

2.       Regardless of whether you contend they were contributing causes of the events giving




                                                                              k
         rise to this lawsuit, please state with specificity all gears, equipment, tackle, tools,




                                                                           ler
         materials, supplies and/or appurtenances involved in the events giving rise to this




                                                                        tC
         lawsuit, and identify all manufacturers, distributors, and operators of same.




                                                                    ric
3.       Give the name, job title, employer, last-known residential address, and last-known




                                                                 ist
         residential telephone number of each person to whom the occurrences underlying this
         lawsuit were reported .




                                                              sD
4.       Give the name, job title and employer at the times and on the occasions in question,




                                                           es
         last-known employer, last-known employer’s address, last-known residential telephone


                                                        rg
         number, and last-known residential address of each person who witnessed or was in the
                                                      Bu
         closest proximity to Plaintiff(s) when the underlying basis of this lawsuit occurred .
                                                  n
5.       Were any individuals or companies other than those named in the Petition herein
                                               ily

         involved in any manner in the incident made the basis of this suit? If your answer is in
                                             ar


         the affirmative, please identify said individuals and/or companies.
                                         M




6.       Please identify any and all person(s) known to you to have knowledge of the relevant
                                       of




         facts upon which this lawsuit is based .
                                    e
                                ffic




7.       State when, where and under what circumstances you first became aware that Plaintiff
         was claiming to have sustained the injuries made the basis of this lawsuit .
                           y O




8.       If you claim that the incident resulted from Plaintiff’s own contributory negligence,
                        op




         fault, lack of care, inattention to duties, or failure to take ordinary precautions
                     C




         commensurate with his own safety , please set forth fully and specifically the facts upon
                  ial




         which you rely for those claims.
               fic




9.       Have you conducted an investigation into the cause or causes of the incident in
            of




         question ? If your answer is in the affirmative, please identify each and every person
         Un




         conducting said investigation(s), the date(s) on which said investigation(s) were
         performed, and who was present during said investigation(s).

10 .     State when, where and under what circumstances you first became aware that
         Plaintiff(s) was claiming to have sustained the injuries made the basis of this lawsuit.

11 .     Do you possess any statements, whether signed or unsigned, written or otherwise,
         concerning facts relating to the incident made the basis of this lawsuit or the injuries
                                                11
       Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 24 of 41



         therefrom ? If your answer is “yes”, identify each person from whom you possess a
         statement; state when and where each and every statement or statements were taken;
         and identify the person who took each such statement and by whom each person was
         employed at the time such statement was taken .

12 .     Identify each person aboard the Vessel at the time of the incident made the basis of this
         lawsuit and state whether these individuals were employed by you at that time. If each




                                                                                 k
         and every person aboard the Vessel at the time of the Plaintiff ’s injuries was not




                                                                              ler
         employed by you, identify those individuals not employed by you and state who




                                                                           tC
         employed them .




                                                                       ric
13 .     For the individuals whom you identified in the previous Interrogatory as having been




                                                                    ist
         employed by you on the dates of the Plaintiff ’s injuries, please state whether they are
         still in your employ and if not, please state why not and provide their last known




                                                                 sD
         address.




                                                             es
14 .     If you contend that some person, thing, or entity other than either the Plaintiff(s) or


                                                           rg
         Defendant, by some act or omission, caused or contributed to cause the incident in
                                                       Bu
         question in any way , no matter how slight or small, or the injuries allegedly resulting
         therefrom, identify that person, entity, or thing.
                                                    n
                                                 ily

15 .     If you contend that the incident in question, or the injuries allegedly resulting therefrom,
                                              ar


         were caused in whole or in part by a pre-existing physical condition of the Plaintiff(s),
                                           M




         identify each such condition, and describe how each contributed thereto.
                                        of




16 .     Please state whether, subsequent to Plaintiff’s alleged incident, you or any other
                                     e




         company to your knowledge made any repairs, additions, alterations, renovations,
                                 ffic




         improvements, or performed any other work on the area or equipment of the Vessel
         involved in the incident . For each such alteration, or instance of such work, state the
                              O




         date it was done, the names of all persons participating in the work to be done, the
                            y




         reason the work was to be done, and a description of all repairs, alterations, or work
                         op




         done.
                      C
                  ial




17 .     Please state the name, address (home and business) and telephone number (home and
         business) of this Defendant’s person in charge on the date of the incident made the basis
               fic




         of this suit, and the exact name and address of the company by whom he was employed
             of




         at the time of the incident.
         Un




18 .     State the exact name of Plaintiff’s employer, including the dates of employment of the
         Plaintiff(s), a detail of the duties of the Plaintiffys) providing a job description, rate of
         pay and the hours normally worked by the Plaintiff(s) .




                                                  12
   Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 25 of 41



                                CAUSE NO.

James Gunter,                                 §   IN THE DISTRICT COURT OF
                                              §
       Plaintiff ,                            §
                                              §   HARRIS COUNTY, TEXAS
            v.                                §




                                                                           k
                                              §




                                                                        ler
Zeamarine USA,                                §




                                                                     tC
                                              §
       Defendant .                            §            JUDICIAL DISTRICT




                                                                 ric
                                                              ist
                      VERIFICATION TO INTERROGATORIES




                                                           sD
                                                         es
                                                     rg
                                                  By :
                                                  Bu
                                                  Its:
                                                  n
                                             ily

STATE OF _
                                          ar


COUNTY OF
                                       M




        BEFORE ME, on this               day of             , 2019, the undersigned authority,
                                    of




personally appeared                              , who    is personally known to me or has
                                  e




shown identification (                           _), who after being by me first duly sworn,
                              ffic




deposes and says that the answers written after each of the foregoing Interrogatories are true
and correct to the best of his/her knowledge, information, and belief, and he/she subscribed
                           O




his/her name thereto in certification thereof .
                         y
                      op
                     C




                                                  Notary Public, State of
                    ial




                                                  Commission No.
                                                  My Commission Expires:
                 fic
           of
       Un




                                             13
       Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 26 of 41



                                                III.

                                     Requests   for Production

1.       Produce copies of all policies of insurance that cover the occurrences in question,
         including but not limited to, motor vehicle coverage(s), general liability coverage(s),
         and excess coverage(s), which were in effect on the date of accident made the basis of




                                                                                k
         this suit.




                                                                             ler
                                                                          tC
2.       Produce all correspondence and any other related documents by and between Defendant
         and its insurance company which in any way relates to, directly or indirectly, coverage




                                                                      ric
         for Plaintiff(s) injuries and damages arising out of the accident made the basis of this




                                                                   ist
         suit.




                                                                sD
3.       Produce all documents, contracts, correspondence and/or notes that concerns, refers to,
         or reflect potential parties to this action and persons with knowledge of relevant facts.




                                                            es
                                                          rg
4.       Produce all contracts by and between this Defendant and any party herein and this
                                                       Bu
         Defendant and any other individual or entity , covering the job in question .
                                                   n
5.       Produce all incident and/or accident reports relating to, referencing, or concerning the
                                                ily

         accident made the basis of this suit.
                                             ar
                                          M




6.       Produce all reports, citations, or other documents that relate to the Coast Guard, OSHA,
         Minerals Management Service, BSEE, or any other governmental agency that concern
                                       of




         the events giving rise to this lawsuit .
                                     e
                                 ffic




7.       Produce all reports, citations, or other documents to or from the Coast Guard, OSHA,
         Minerals Management Service, BSEE, or any other governmental agency that concern
                             O




         compliance or noncompliance with any government standards concerning the Vessel
                           y




         and/or equipment from the Vessel .
                        op
                     C




8.       Produce all photographs, videos, drawings, or other depictions of the Vessel, the area(s)
         in question, the equipment, gears, tool, tackle and/or appurtenances in question, the
                  ial




         Plaintiff(s), or other relevant objects that concern the events giving rise to this lawsuit
               fic
             of




9.       Produce all photographs, videotapes, or films that depict the events underlying this
         Un




         lawsuit.

10 .     Produce all blueprints, diagrams, and deck arrangements of the Vessel that relate to the
         events giving rise to this lawsuit.

11 .     Produce copies of all objects, photographs, drawings, reports, statements, or otherwise
         described documents or objects in the possession of Defendant(s) in reference to the
         accident. This specifically includes any and all reports and written or electronically

                                                 14
       Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 27 of 41



         recorded statements made by Defendant(s) to any other person, organization or
         governmental entity .

12 .     Produce copies of all correspondence between you and any other person concerning the
         accident in question .

13 .     Produce all witness statements relating to, referencing, or concerning the accident in




                                                                                k
         question .




                                                                             ler
                                                                          tC
14 .     Produce and all written or recorded statements, and summaries thereof, given or taken
         by any person in connection with the accident or the filing of this suit.




                                                                      ric
                                                                   ist
15 .     Produce all photographs, videos, drawings, diagrams, reconstructions, or other
         depictions of the accident scene, Plaintiff, the vessels involved in the accident, or other




                                                                sD
         relevant objects that concern the accident question .




                                                             es
16 .     Produce all correspondence, fax, memoranda, invoices, contracts, telephone messages



                                                          rg
         and/or email by and between any and all parties to this case which in any way concerns,
                                                      Bu
         refers to, or relates to the accident in question .
                                                    n
17 .     Produce all cell phone records (including text messages) for all people aboard the
                                                 ily

         Vessel at the time of the accident for the month before and after the accident in question .
                                              ar
                                          M




18 .     Produce copies of all objects, photographs, drawings, reports, statements, or otherwise
         described documents or objects in the possession of Defendant(s) in reference to the
                                        of




         accident.
                                     e
                                 ffic




19 .     Produce the entire investigation file of this Defendant, or its agents and/or
         representatives, prepared or assimilated prior to the date of filing of this lawsuit that
                              O




         relate to the accident question, Plaintiff, and/or Plaintiff ’s claims, injuries, and/or
                            y




         damages made the basis of this suit.
                         op
                     C




20 .     Produce all final and/or draft root cause analysis and/or reports relating to the accident
         in question .
                  ial
               fic




21 .     Produce all documents that identify the members or participants in any accident
             of




         investigation or root cause determination performed by Defendant on at the request of
         Un




         Defendant .

22 .     Produce all investigation reports, root cause analysis and/or reports relating to the
         accident question created or reviewed by any third party .

23 .     Produce all personnel files that refer to the individuals who functioned as Plaintiff ’s
         supervisor(s) and/or the Vessel ’s supervisor(s) during the time period when the events
         giving rise to this lawsuit occurred .

                                                 15
       Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 28 of 41




24 .     Produce all reprimands, including notations of verbal reprimands, given to any
         employee for any reason that concern the events giving rise to this lawsuit. This
         includes Plaintiff(s), if any at all .

25 .     Produce copies of all ownership and registration papers relating to the Vessel (s)
         involved in the incident made the basis of this suit .




                                                                                k
                                                                             ler
26.      Produce all documents identifying the ownership history of the Vessel(s) involved in




                                                                          tC
         the incident made the basis of this suit.




                                                                      ric
27 .     Produce all certificates of inspection concerning the Vessel for the period of one (1)
         year before and after the events underlying this lawsuit.




                                                                   ist
                                                                sD
28.      Produce all company records, daily reports and other daily logs for the Vessel in
         question for one month before and after the events underlying this lawsuit, including




                                                            es
         the date of the accident in question .



                                                          rg
29.      Produce all invoices, requisitions, logs and other similar documents that concern any
                                                      Bu
         repairs, alterations, inspections, corrections and/or improvements to any part of the
                                                   n
         Vessel which was involved in the events giving rise to this lawsuit, including but not
         limited to equipment, gears, tackle, appurtenances, and tools.
                                                ily
                                             ar



30 .     Produce all repair/maintenance records for the Vessel for the six (6) months prior to the
                                          M




         incident made the basis of this suit, including the date of the accident in question .
                                       of




31 .     Produce all invoices, requisitions, logs and other similar documents that concern any
                                     e




         repairs alterations, inspections, corrections and/or improvements to any part of the
                                 ffic




         Vessel for the six (6) months prior to the incident made the basis of this suit, including
         the date of the accident in question .
                           y O




32.      Produce any and all on - board and remote recording devices that are meant to track any
                        op




         data, movement, or other similarly identified information generated by the Vessel (s)
                     C




         involved in the underlying accident for a period of one (1) month prior to the accident
                  ial




         in question, including the date of the accident in question .
               fic




33 .     Produce copies of all maintenance and/or repair logs for the Vessel(s) for the preceding
             of




         six (6) months prior to the incident made the basis of this suit, including the date of the
         Un




         accident in question .

34 .     Produce copies of all maintenance and/or repair logs for the Vessel (s) for the sixty (60)
         days following the incident made the basis of this suit.

35 .     Produce all notations or all other records of safety meetings for the period of six (6)
         months before and six (6) months after the events underlying this lawsuit, inclusive of
         the date of the accident in question .

                                                 16
       Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 29 of 41



36 .     Produce all policies and procedures in place for investigations of accidents which were
         in effect at the time of the incident made the basis of this suit.

37 .     Produce copies of all documents, including policies and instruction manuals that the
         Defendants provide its employees during the hiring and/or orientation process and/or
         to contractors hired by you .




                                                                              k
38 .     Produce copies of all manuals and test materials used by Defendants to monitor and




                                                                           ler
         evaluate the performance of its employees.




                                                                        tC
39 .     Produce all Defendant’s operations, procedures, and employee manuals for the past five




                                                                    ric
         years .




                                                                 ist
40 .     Produce all of Defendant’s vessel operation manuals for the past five years for the




                                                              sD
         vessel at issue in this case.




                                                           es
41 .     Produce all of Defendant’s vessel maintenance manuals for the past five years for the
         vessel at issue in this case.


                                                        rg
42 .                                                 Bu
         Produce all of Defendant’s vessel maintenance checklists for the past five years for the
         vessel at issue in this case.
                                                  n
                                               ily

43 .     Produce all of Defendant’s safety manuals for the past five years.
                                            ar



44 .     Produce all Defendant’s Operations, Procedures and Employee Manuals for the past
                                         M




         five years.
                                       of
                                    e




45 .     Produce all of Defendant’s safety videos for the past five years.
                                ffic




46 .     Produce all of Defendant’s safety presentations for the past five years.
                             O




47 .     Produce all safety manuals and materials that relate to the events underlying this
                           y
                        op




         lawsuit.
                     C




48 .     Produce a copy of Defendant’s accident investigation kit.
                  ial




49 .     Produce all JSA’s, safety meeting, or “toolbox talk” materials, handouts, minutes,
               fic




         outlines, testing material, demonstrations, or other related documents for the month
            of




         prior to the accident, including the date of the accident in question
         Un




50 .     Produce all JSA’s for the work being performed at the time of the incident made the
         basis of this suit.

51 .     Produce all JSA’s, safety meeting, or “toolbox talk” materials, handouts, minutes,
         outlines, testing material, demonstrations, or other related documents for the month
         following the accident.


                                                17
       Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 30 of 41



52 .     Produce all daily logs relating or referring to the work to be performed or work
         performed at the time of the accident made the basis of this suit .

53 .     Produce all other logs relating or referring to the work to be performed or work
         performed at the time of the accident made the basis of this suit.

54 .     Produce all logs for the Vessel for the month prior to and month following the accident




                                                                                k
         in question, inclusive of the date of the accident in question .




                                                                             ler
55 .     Produce all documents concerning any subsequent remedial measures taken after the




                                                                          tC
         events giving rise to this lawsuit.




                                                                      ric
56 .     Produce all documents concerning any remedial measures taken in regard to the




                                                                   ist
         policies and procedures in question after the events giving rise to this lawsuit .




                                                                sD
57 .     Produce all documents relating to events that are substantially similar to the events




                                                             es
         giving rise to this lawsuit.



                                                          rg
58 .     Produce all documents that concern, refer to, or relate to Plaintiff(s) .

59 .     Produce Plaintiff’s complete employment file.
                                                       Bu
                                                    n
                                                 ily

60 .     Produce copies of all of Plaintiff’s pre-employment physicals.
                                              ar



61 .     Produce all employment and/or Vessel records that in any manner mention Plaintiff(s) .
                                          M
                                        of




62 .     Produce all accident, injury , disability or injury reports concerning the underlying
                                     e




         events of this lawsuit, whether signed by Plaintiff(s) or not, that concern events giving
         rise to this lawsuit .
                                 ffic
                              O




63 .     Produce all medical logs referring to Plaintiff(s), including medical logs that may
         predate or be subsequent to the events underlying this lawsuit.
                            y
                         op




64 .     Produce the entire Marine Index Bureau Report on Plaintiff(s).
                      C




65 .     Produce all U. S. Coast Guard discharges you possess on the Plaintiff(s).
                  ial
               fic




66 .     Produce all records of work being performed by Plaintiff(s) at the time of the accident,
             of




         including but not limited to personnel files, copies of payroll checks, front and back .
         Un




67 .     Produce all reports prepared for or by the medic, regarding treatment rendered to
         Plaintiff(s) at the time of the incident made the basis of this lawsuit.

68 .     Produce copies of any and all medical records obtained by      Defendants) pertaining to
         Plaintiff(s).

69 .     Produce all reports prepared regarding treatment rendered to Plaintiff(s) at or near the

                                                  18
       Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 31 of 41



         time of the incident made the basis of this lawsuit .

70 .     Produce copies of all accident, injury , disability or injury reports on Plaintiff(s).

71 .     Produce all medical records that refer to Plaintiff(s), including medical records that
         predate the occurrences in question .

72 .     Produce copies of any and all employment records obtained by Defendants) pertaining




                                                                                 k
                                                                              ler
         to Plaintiff(s) .




                                                                           tC
73 .     Produce all records indicating favorable or unfavorable performance and conduct
         evaluations of Plaintiff(s) .




                                                                       ric
                                                                    ist
74 .     Produce all records referring to Plaintiff(s) and relating Plaintiff(s) ’ prior and/or current




                                                                 sD
         employers.

75 .     Produce copies of any and all tax, social security, and/or IRS records obtained by




                                                              es
         Defendant pertaining to Plaintiff(s) .


                                                           rg
76 .
         Plaintiff(s).
                                                       Bu
         Produce copies of all disability records obtained by Defendant pertaining to referencing
                                                     n
                                                 ily

77 .     Produce copies of all workers’ compensation obtained by Defendant pertaining to
                                               ar


         referencing Plaintiff(s).
                                           M




78 .     Produce all records referring to Plaintiff(s) concerning the civil or criminal justice
                                        of




         system . This request includes, but is not limited to, prior lawsuits, workers ’
                                      e




         compensation claims, divorce proceedings, child support proceedings, indictments,
                                  ffic




         bills of information, judgments, and plea bargains.
                              O




79 .     Produce all written or recorded statements of Plaintiff(s) taken by Defendant and/or any
         agent or representative of Defendant.
                            y
                         op




80 .     Produce copies of any statements given to Defendant by Plaintiff(s) or statements given
                      C




         by and otherwise obtained by Defendant from Plaintiff(s).
                  ial




81 .     Produce copies of all documents concerning communications between you and
               fic




         Plaintiff(s).
             of
         Un




82 .     Produce photographs, tape recordings, reports, moving pictures, or video reproductions
         that represent surveillance of Plaintiff(s) at any time.

83 .     Produce all reports, briefs, and/or memos concerning surveillance of Plaintiff(s).

84 .     Produce all communications regarding this case and surveillance of Plaintiff(s)
         including all emails and correspondence.


                                                  19
       Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 32 of 41



85 .     Produce all billing and time records of any person or firm performing any work on this
         case as it relates to surveillance of Plaintiff(s).

86 .     Produce all summaries, reports, and files reviewed by each person who may testify as
         an expert witness at trial .

87 .     Produce all documents prepared by each expert witness who has been consulted by you




                                                                             k
         and whose opinions have been reviewed by an expert witness who may testify at trial .




                                                                          ler
88 .     Produce copies of all publications which any expert witness obtained or consulted by




                                                                       tC
         you has contributed to or on which he or she will rely , which relate in any way to the




                                                                   ric
         subject matter or opinions of the expert witness.




                                                                ist
89.      Produce copies of all documents evidencing communications between you and each




                                                             sD
         expert witness who may testify at trial .




                                                          es
90 .     Produce a current copy of the curriculum vitae or resume of any person whom you may
         call as an expert witness in the trial of this case.


                                                       rg
91 .                                                Bu
         Produce a current curriculum vitae or resume of each person whose opinions or
         impressions have been reviewed or relied upon by any person who may be called to
                                                 n
         testify in the trial of this case.
                                              ily
                                            ar


92.      Produce a current list of the cases, including the cause number, of all trial and
                                         M




         deposition testimony given in the past five (5) years by each person whom you may
         call as an expert witness in the trial of this case in which such expert discussed or
                                      of




         described mental impressions or conclusions that relate to the subject matter of this
                                    e




         lawsuit.
                                ffic




93 .     Produce a current list of the cases, including the cause number, of all trial and
                             O




         deposition testimony given in the past five (5) years by each person whose opinions or
                           y




         impressions have been reviewed or relied upon by any expert who may be called to
                        op




         testify in the trial of this case in which such person discussed or described mental
                     C




         impressions or conclusions that relate to the subject matter of this lawsuit.
                  ial




94 .     Produce all transcripts and video recordings of deposition or trial testimony given in
               fic




         the past five (5) years by each person whom you may call as an expert witness in the
         trial of this case in which such expert witness discussed or described mental
            of




         impressions or conclusions that relate to the subject matter of this lawsuit .
         Un




95 .     Produce all transcripts and video recordings of deposition or trial testimony given in
         the past five (5) years by each person whose opinions or impressions may have been
         reviewed or relied upon by any expert who may be called to testily in the trial of this
         cause in which such person discussed or described mental impressions or conclusions
         that relate to the subject matter of this lawsuit.


                                               20
       Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 33 of 41



96.      Produce a current list of works written or published by each person whom you may call
         as an expert witness in a trial of this case.

97 .     Produce copies of any document that any expert witness you may call to testily at trial
         of this case has reviewed and/or will utilize to aid testimony .

98.      Produce copies of any document or other item an expert witness you may call to testily




                                                                              k
         at trial of this case has reviewed or relied upon which relates to or in any way concerns




                                                                           ler
         the Plaintiff(s)’ damages or injuries suffered by Plaintiff(s).




                                                                        tC
99.      Produce copies of any document that any expert witness you may call to testily at trial




                                                                    ric
         of this case has reviewed or relied upon in formulating his/her opinions that relates to
         or concerns this litigation in any way .




                                                                 ist
                                                              sD
100 .    Produce copies of any and all charts, plans, photographs, or other documents intended
         to be introduced into evidence on the issues of liability or damages.




                                                           es
101 .    Produce all documents which you have been asked to identify and/or to which you have


                                                        rg
         made reference or identified in your responses to Plaintiff(s)’ Interrogatories to you .
                                                     Bu
102 .    Produce all documents supporting any defenses (affirmative or otherwise) raised by
                                                  n
         you to the allegations set forth in Plaintiff’s latest Petition
                                               ily
                                             ar


103 .    Produce all documents evidencing the extent of damage, either physical or monetary ,
                                         M




         to Plaintiff(s) .
                                       of




104 .    Produce all settlement agreements or other documents setting forth the terms and
                                    e




         conditions of any settlement entered into by you or your insurer(s) with any party to
                                ffic




         this suit.
                             O




105 .    Produce copies of any documents reflecting settlements, compromises, agreements,
                           y




         deals, and/or understandings between Defendant(s) and any other party concerning the
                        op




         lawsuit or the incident made the basis of this lawsuit.
                     C




106.     Produce all documents, contracts, correspondence and/or notes that concerns, refers to,
                  ial




         or reflect potential parties to this action and persons with knowledge of relevant facts.
               fic




107 .    Produce non -privileged communications from you or your employees to medical
            of




         providers, you, your insurers, agents and/or representatives that in any manner concern
         Un




         the events giving rise to this lawsuit .

108.     Produce all documents relating to events that are substantially similar to the events
         underlying this lawsuit and relating to Defendants.

109.     Produce all documents, depositions, affidavits, expert disclosures, verdict search
         reports, or other materials that can and/or may be used to impeach Plaintiff, his expert
         witnesses, and/or treating physicians.

                                                21
    Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 34 of 41



110 .   Produce all footage from camera(s) on the vessel on the day of the incident made the
        basis of this lawsuit .

111 .   Produce all load line certificates for the vessel issued by ABS, DNV, or any similar
        organization .

112 .   Produce all correspondence and documents provided by any contractor, vendor, or




                                                                               k
        third-party utilized by Defendant to coordinate medical services in relation to Plaintiff .




                                                                            ler
        This request includes, but it not limited to all correspondence, between Plaintiff and the
        contractor, vendor, or third- party and/or Plaintiff’s medical providers, and between




                                                                         tC
        Defendant and the contractor, vendor, or third -party .




                                                                     ric
113 .   Produce all materials obtained via social media (i . e. Facebook, Instagram, Linkedln,




                                                                  ist
        Twitter, MySpace, etc. ) regarding Plaintiff .




                                                               sD
115 .   Produce a privilege log describing all information and/or materials you are withholding




                                                           es
        with enough specificity to assess the applicability of the privilege(s) being claimed .



                                                         rg
                                                     Bu
                                                  n
                                               ily
                                            ar
                                         M
                                      of
                                    e
                                ffic
                          y O
                       op
                    C
                 ial
              fic
            of
        Un




                                                22
       Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 35 of 41



                                                   IV.

                                    Requests   for Admissions

1.       Admit that Defendant has been properly named in Plaintiff ’s most recently filed
         Petition/Complaint .




                                                                               k
2.       Admit that, at all material times, Defendant owned the Vessel(s) made the basis of this




                                                                            ler
         suit.




                                                                         tC
3.       Admit that, at all material times, Defendant operated the Vessel (s) made the basis of




                                                                     ric
         this suit.




                                                                  ist
4.       Admit that, at all material times, Plaintiff(s) was working in the course and scope of his




                                                               sD
         employment for Defendant .




                                                            es
                                                         rg
5.       Admit that Defendant was negligent at the time of the incident made the basis of this
         lawsuit.                                        Bu
                                                     n
6.       Admit that the Plaintiff(s) was not contributorily negligent .
                                                ily
                                             ar


7.       Admit that Defendant employed the Plaintiff(s) at the time and on the occasion in
                                          M




         question .
                                        of




8.       Admit that the occurrence made the basis of this suit was reported .
                                     e
                                 ffic




9.       Admit that the occurrence made the basis of this suit was timely reported .
                             O




10 .     Admit that venue is proper .
                           y
                        op




11 .     Admit that Plaintiff(s) did not suffer from any relevant pre-existing condition(s) prior
                     C




         to the occurrence in question .
                  ial




12 .     Admit that personal jurisdiction exists over Defendant.
               fic
            of




13 .     Admit that this is a convenient forum .
         Un




14 .     Admit that Plaintiff(s) was not intoxicated or under the influence of non - prescription
         drugs on the occasion in question .

15 .     Admit that the vessel in question was unseaworthy at the time of incident made the
         basis of this lawsuit .

16 .     Admit that Defendant’s actions proximately caused Plaintiff’s injuries.
                                                   23
       Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 36 of 41




17 .     Admit that the vessel ’s unseaworthiness proximately caused Plaintiff’s injuries.

18.      Admit that Defendant’s negligence proximately caused Plaintiff s injuries.

19.      Admit that Defendant’s negligence was a cause, in whole or in part, of Plaintiff ’s
         injuries.




                                                                               k
                                                                            ler
20 .     Admit that you investigated the cause of the incident made the basis of this suit .




                                                                         tC
21 .     Admit that you performed a root cause analysis relating to the incident made the basis




                                                                     ric
         of this suit.




                                                                  ist
22 .     Admit that you hired or retained a third party to investigate the cause of the incident




                                                               sD
         made the basis of this suit.




                                                            es
23 .     Admit that Plaintiff was a Jones Act seaman at the time of the incident made the basis


                                                         rg
         of this lawsuit.
                                                      Bu
24 .     Admit that Plaintiff contributed to the function of a vessel at the time of the incident
                                                   n
         made the basis of this lawsuit.
                                                ily
                                             ar


25 .     Admit that Plaintiff had a connection to a vessel in navigation (or an identifiable group
                                          M




         of such vessels under common control or ownership) that was substantial in terms of
         duration .
                                       of
                                    e




26.      Admit that Plaintiff spent 30% of his time in the service of a vessel in navigation (or an
                                ffic




         identifiable group of such vessels under common control or ownership).
                             O




27 .     Admit that Plaintiff had a connection to a vessel in navigation (or an identifiable group
                           y




         of such vessels under common control or ownership) that was substantial in terms of
                        op




         nature.
                     C
                  ial




28.      Admit that the Plaintiff(s) claimed to have been injured in the course and scope of his
         employment.
               fic
            of




29.      Admit that on the date in question Plaintiff(s) was under instructions to perform the
         Un




         work he was performing, irrespective of whether you claim the Plaintiff(s) did the work
         in an unsafe manner .

30 .     Admit that you have conducted surveillance on the Plaintiff(s).

31 .     Admit that you possess a written statement from the Plaintiff(s) relating to the incident
         made the basis of this suit.


                                                 24
       Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 37 of 41



32 .     Admit that you possess a recorded statement from the Plaintiff(s) relating to the incident
         made the basis of this suit.

33 .     Admit that your negligence proximately caused Plaintiff(s) to sustain lost wages.

34 .     Admit that your negligence proximately caused Plaintiff(s) to sustain a loss of future
         earning capacity .




                                                                               k
                                                                            ler
35 .     Admit that your negligence proximately caused Plaintiff(s) to incur medical expenses.




                                                                         tC
36 .     Admit that your negligence will proximately cause Plaintiff(s) to incur medical




                                                                     ric
         expenses in the future.




                                                                  ist
37 .     Admit that your negligence proximately caused Plaintiff(s) to suffer physical pain,




                                                               sD
         mental anguish, and emotional distress.




                                                            es
38 .     Admit that your negligence will proximately cause Plaintiff(s) to suffer physical pain,


                                                         rg
         mental anguish, and emotional distress in the future.
                                                     Bu
39 .     Admit that you have not paid all Plaintiff ’s medical bills for treatment arising out of
                                                   n
         the incident made the basis of this lawsuit.
                                                ily
                                             ar


40 .     Admit that you do not intend to pay all Plaintiff’s medical bills for treatment arising
                                          M




         out of the incident made the basis of this lawsuit .
                                       of




41 .     Admit that you (or your counsel) received medical reports prepared by Plaintiff ’s
                                    e




         treating physician(s) and medical bills incurred by Plaintiff(s) for the treatment of
                                ffic




         Plaintiff’s injuries.
                           y O
                        op
                     C
                  ial
               fic
            of
         Un




                                                25
   Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 38 of 41



                                              V

                                   Request   for Disclosure

       Plaintiff in the above-styled and numbered cause and, pursuant to Rule 194 of the Texas

Rules of Civil Procedure, request that Defendant answer the following requests for disclosure




                                                                              k
                                                                           ler
separately and fully in writing. The answers to the requests shall be preceded by the request




                                                                        tC
to which the answer pertains.     With your response, please serve copies of all relevant




                                                                    ric
                                                                 ist
documents and other tangible items. Specifically , please disclose:




                                                              sD
       (a)    The correct names of the parties to the lawsuit;




                                                         es
       ( b)   The name, address, and telephone number of any potential parties;


                                                      rg
       (c)                                         Bu
              The legal theories and, in general, the factual basis of your claims or defenses;
                                                  n
       ( d)   The amount and any method of calculating economic damages;
                                             ily
                                          ar


       ( e)   The name, address, and telephone number of persons having knowledge of
                                       M




              relevant facts, and a brief statement of each identified person ’s connection with
              the case;
                                    of
                                  e




       (f )   For any testifying expert
                              ffic




              ( 1)   The expert’s name, address, and telephone number;
                         y O




              (2)    The subject matter on which the expert will testily ;
                      op
                     C




              (3)    The general substance of the expert ’s mental impressions and opinions
                 ial




                     and a brief summary of the basis for them, or if the expert is not retained
                     by you, employed by you, or otherwise subject to your control,
              fic




                     documents reflecting such information;
              of
       Un




              ( 4)   If the expert is retained by you, employed by you, or otherwise subject
                     to your control :

                     (A)     All documents, tangible items, reports, models, or data
                             compilations that have been provided to, reviewed by, or
                             prepared by or for the expert in anticipation of the expert ’s
                             testimony; and


                                              26
Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 39 of 41



                (B)    The expert’s current resume and bibliography;

  (g)    Any discoverable indemnity          and   insuring   agreements   described   in
         Rule 192.3(f );

  ( h)   Any discoverable settlement agreements described in Rule 192.3(g);




                                                                       k
  (i)    Any witness statements described in Rule 192.3 (h);




                                                                    ler
                                                                 tC
  (!)    All medical records and bills that are reasonably related to the injuries or
         damages asserted or, in lieu thereof, an authorization permitting the disclosure




                                                             ric
         of such medical records and bills;




                                                          ist
  ( k)   All medical records and bills obtained by the responding party by virtue of an




                                                       sD
         authorization furnished by the requesting party .




                                                    es
   (1)   The name, address, and telephone number of any person who may be designated


                                                   rg
         as a responsible third party .
                                              Bu
                                          n
                                       ily
                                     ar
                                 M
                               of
                            e
                         ffic
                    y O
                 op
              C
            ial
         fic
         of
  Un




                                        27
Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 40 of 41



                                Respectfully submitted,

                                ARNOLD & ITKIN LLP

                                 s / Jason A . Itkin
                                Jason A. Itkin
                                State Bar No. 24032461




                                                               k
                                Cory D. Itkin




                                                            ler
                                State Bar No. 24050808




                                                         tC
                                Ryan MacLeod
                                State Bar No. 24068346




                                                     ric
                                Jacob M. Karam




                                                  ist
                                State Bar No. 24105653
                                6009 Memorial Drive




                                               sD
                                Houston, Texas 77007
                                Telephone: (713) 222-3800




                                            es
                                Facsimile: (713) 222-3850


                                          rg
                                e-service@arnolditkin . com
                                       Bu
                                jitkin@arnolditkin . com
                                citkin@arnolditkin . com
                                    n
                                rmacleod @arnolditkin . com
                                 ily

                                j karam@arnolditkin . com
                               ar
                            M




                                ATTORNEYS FOR PLAINTIFF
                          of
                        e




   PLEASE SERVE ALONG WITH PLAINTIFF’ S ORIGINAL PETITION
                     ffic
                  yO
               op
            C
          ial
       fic
     of
  Un




                                  28
Office of Harris County District Clerk - Marilyn Burgess | Case (Cause) Details 201939926-7 Page 1 of 1
           Case 4:19-cv-02789 Document 1-1 Filed on 07/30/19 in TXSD Page 41 of 41

                                                                                                                                                  Chronological Print
                 201939926 - GUNTER, JAMES vs. ZEAMARINE USA (Court 113)                                                                             History     All
                                                                                                                                                     (non-financial)

               Summary           Appeals            Cost Statements             Transfers               Post Trial Writs           Abstracts                    Parties
              Court Costs   Judgments/Events             Settings            Services/Notices           Court Registry            Child Support                 Images

        * Note: Only non-confidential public civil/criminal documents are available to the Public. All non-confidential Civil                             Purchase Order
        documents are imaged. In Criminal Cases, select non-confidential documents are available in electronic format (not                                ( 0 documents )
        every document is available for electronic viewing and a document may be filed in the case that is not viewable
        electronically). If the case or Civil document you are looking for is not available and should be, please click here to                            Print List
        notify Customer Service.
        If you are not a litigant in this case, you may visit our Customer Service departments to obtain copies of documents.
        Confidential or Sealed documents may not be dispensed to public customers.

        If you are a litigant that is a party of this case and would like access to the restricted documents, please click here.

                                                                                                           Post
         Image No.            Type     Title                                        [Reset Sort]                           Date         Pages
                                                                                                           Jdgm

               86279338       Filing   Plaintiff's First Amended Petition                                             07/22/2019          4
         ·>      86279339     Filing   Civil Process Request Form-Zeamarine Carrier GmbH                              07/22/2019          1

               85981412       Filing   Citation (Zeamarine USA)                                                       07/01/2019          2

               85659428       Filing   Plaintiffs Original Petition                                                   06/10/2019          4
         ·>      85659430     Filing   Civil Process Request                                                          06/10/2019          1
                                       Plaintiffs First Set of Interrogatories Request for Production
         ·>      85659429     Filing   Request for Admissions and Request for Disclosure to                           06/10/2019          28
                                       Defendant




[WS5]




                                                                            Exhibit A-6



https://www.hcdistrictclerk.com/edocs/public/CaseDetails.aspx?Get=eHa69ZvE+3mjCOXegvV9...                                                                              7/29/2019
